Title: To George Washington from Major General Nathanael Greene, 21 October 1778
From: Greene, Nathanael
To: Washington, George


          
            Sir
            Fish Kill octo. 21 1778
          
          Upon examination into the state of the Forage department I find there is wanted 200 Men to mann a number of Battaues which are to go up the River single and then be lashed together and come down double. Six tuns of Hay may be brought upon two Battaues in this way. The weather is now good for the business and the greater exertions are necessary as the Time will be short. There is Fifty Fatigue men wanted also to assist in screwing the Hay. The whole of these will be wanted for some Time, and as it will be constant duty, the men must have some extraordinary allowance. Besides the foregoing there is 20 Carpenters & 20 Masons wanted to forward the Barracks now on hand. If there is a regular draft made from each Brigade, that is an equal number, according to their Strength it will be very trifleing.
          Your Excellency is sensible how much business an Army creates, and how necessary it is to have that business done rapidly, to keep pace with the Seasons. You are also sensible how difficult it is to get men and what feeble influence Money has to effect it. It would be my wish if it was practicable to transact all the business of my department Independant of the Army. But I beleive it is the Universal custom of all Armies to give temporary Aid to the great departments of Provisions & Forage. If it was possible (which it is not) to procure Men it must be at an expence that would soon be too burthensome for the Continent to support. To keep a great number of men always in Pay, to be equal to all the Emergencies of business, would often leave a considerable number Idle upon our hands.
          There is a great Number of Vessels employed in transporting Flour, Forage, Wood, & &c. And the Garrison at West Point takes up a great number of our Artificers upon the Works—Which leaves us weaker 
            
            
            
            than we shall be by and by. There is also a considerable number of Battaue men employed in furnishing the Garrison with Materials for the Works and provisions for the Troops. Upon the whole our People are all employed and all we can get, we have engagd, without giving some very extraordinary pay. Therefore Necessity obliges me to solicit your Excellency for a further Aid from the Line of the Army. That every thing may be done, that can be done, to draw together a suff[i]ciency of Forage to supply the demands of the Army—If Your Excellency thinks proper to detach the Men let them be orderd to Col. Hay who will give them the proper instructions and put them in the different branches of business. Both men and Officers that are detached for the Battaues should be acquainted with that service or with sea service if such can be had; but if they cannot we must take raw hands and learn them. This will render it necessary to have no shift of men until the season of business is over. I am with great respect Your Excellencys Most Obedient humble Servant
          
            Nath. Greene Q.M.G.
          
        